Citation Nr: 1701505	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  11-33 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran originally requested a telephonic hearing in his December 2011 substantive appeal, but withdrew his hearing request in March 2015 and February 2016.  No other hearing request remains pending.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Concerning the claims for increased ratings for diabetes mellitus and peripheral neuropathy of the lower extremities, it appears that the Veteran was afforded a VA examination in March 2016, as discussed in a March 2016 supplemental statement of the case.  However, no March 2016 examination reports have been associated with the record.  As such, remand is necessary to obtain and associate any outstanding VA examination reports.

Additionally, remand is necessary to obtain relevant outstanding treatment records.  It appears that the Veteran has primarily received private treatment for his diabetes mellitus and associated conditions.  However, no private treatment records dating after July 2009 have been obtained.  An October 2006 VA active problems printout also shows past treatment for hyperglycemia and PTSD, and in his July 2009 SSA disability application, he reported upcoming VA treatment in August 2009.  As he may have received more recent VA treatment for his disabilities on appeal, any relevant outstanding VA treatment records should be obtained on remand.

Next, regarding the PTSD increased rating claim, the Veteran was last examined in November 2011, over five years ago.  Given the length of time since his last examination, as well as an absence of contemporaneous treatment records, the Board finds that remand is necessary for a current examination.

Finally, regarding the claim for a TDIU, the issue has been raised by the record, as the Veteran alleges unemployability due to his service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  Indeed, notwithstanding that the TDIU claim is considered part and parcel of his increased rating claims on appeal, he has also filed a timely notice of disagreement with a September 2014 rating decision denying a TDIU.  However, the Board observes that concerning the TDIU claim, the Veteran has not completed the VA Form 21-8940 provided to him and his attorney in July 2014.  He should be provided another copy of the form and requested to supply the requisite information.  

The Veteran should also be afforded an examination that considers the impact of his service-connected disabilities, both individually and in the aggregate, on his ability to secure and maintain substantially gainful employment.  Although the ultimate question of whether a Veteran is capable of substantially gainful employment is a determination for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), given the limited information currently of record regarding the scope of the Veteran's occupational skills and the duties he performed in the positions he previously held, the Board finds that a VA social and industrial survey that provides a full description of the effects of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, would be of use in this instance and should be scheduled on remand.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file, to specifically include any March 2016 VA examination reports related to diabetes mellitus and peripheral neuropathy of the lower extremities.

2.  Ask the Veteran to identify any outstanding private treatment records that he wishes VA to obtain, to include records from his private primary care provider Dr. A., and advise him that he may submit any additional evidence or information he might have to support his claims, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file. If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his attorney notified of such.

3.  Ask the Veteran to submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

4.  After the above has been completed to the extent possible, schedule the Veteran for an examination to determine the current nature and severity of his PTSD.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any appropriate diagnostic testing should be conducted and noted in the report.  The examiner should also provide specific information concerning any functional impairment that results from the service-connected PTSD that may affect the ability to function and perform tasks in a work setting for the entire period on appeal.

5.  Then, schedule the Veteran for a VA social and industrial survey (field examination) with a VA social worker or other appropriate personnel. The claims folder must be made available for review. Following review of the claims file and examination of the Veteran, the social worker is asked to:

(a)  Describe the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.

(b)  Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities (PTSD, diabetes mellitus, prostate cancer residuals, peripheral neuropathy of the bilateral upper and lower extremities, and erectile dysfunction) on his daily activities, to include his employability, taking into consideration his level of education, any special training, and his previous work experience, but not his age or any impairment caused by any nonservice-connected disabilities. 

(c)  Indicate if there is any form of employment that the Veteran could perform and, if so, what type.

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.

The opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age.

The examination report must include a complete rationale for all opinions expressed.  All the pertinent evidence of record should be considered, to include the Veteran's lay statements.

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




